Walker, J.
1. The Court below refused to set-off one judgment against the other on the ground that Skrine’s was invalid. Why invalid, we are unable to understand. It was rendered by a Court of competent jurisdiction, and was therefore valid until set aside by a proceeding instituted directly for that purpose. It could not be collaterally attacked on account of any irregularity in its procurement. Walker vs. Morris, 14 Ga. R., 323; Cochran vs. Davis, 20 Ga. R., 581.
*4042. The judgments being valid, why should not the larger be extinguished pro tanto by the smaller ? Our Court, in Meriwether vs. Bird, 9 Ga. R., 597, quotes, with apparent approbation, the case of Commonwealth vs. Clarkson, 1 Rawles’ Rep., 291, which decides that mutual demands extinguish each other by operation of law, without waiting for any act of the parties.” In Colquit vs. Bonner, 2 Kelly’s Rep., 155, this Court holds that “ one judgment may be set-off against another, although all the parties to the different records are not the same.” See, also, Meriwether vs. Bird, supra. Code, sections 2843, 3396, 3014, and 3015. No good reason has been suggested why the one judgment should not be set-off against the other, and none such occurs to us. ■ The Court erred in refusing the motion, and we therefore reverse the judgment.
Judgment reversed.